Citation Nr: 1509660	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  10-19 714	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative joint disease of the lumbar spine, rated as 10  percent disabling prior to November 9, 2009, and as 40 percent disabling from November 9, 2009.  

2.  Entitlement to an increased disability rating for degenerative joint disease of the left knee, currently rated as 30 percent disabling.

3.  Entitlement to service connection for Huntington's disease.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and post-traumatic stress disorder.

5.  Whether the Veteran's son became permanently incapable of self-support prior to age eighteen.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1958 to April 1978, to include service in Vietnam from August 1965 to September 1966.  

These matters come before the Board of Veterans' Appeals from RO decisions of May 2009 and September 2011. 

The Veteran had previously requested to appear at a personal hearing before a Veterans Law Judge.  However, in August 2013, the Veteran's wife phoned to convey his desire to withdraw the hearing request, as the Veteran is now confined to a nursing home and is unable to travel for a hearing.  The appeal will thus be adjudicated without further delay based upon the entire evidence of record.

We note that there is some question of whether the Veteran perfected a timely appeal as to the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and for Huntington 's disease.  In fact, it appears that the Veteran has not filed a formal substantive appeal as to these issues.  However, we also observe that the Veteran continued to submit evidence and argument pertaining to these disabilities, including multiple pieces of correspondence to his Senator and Member of Congress, and that the RO issued a Supplemental Statement of the Case in February 2013, which appears to treat the two issues as though they were on appeal.  Governing case law allows the VA to implicitly waive issues of timeliness in the filing of a substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  In this case, we hold that the VA has done this by treating the matters as though they continued to be on appeal.  Therefore, we will accept authority over them and address them herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issues of entitlement to service connection for Huntington's disease, entitlement to service connection for an acquired psychiatric disorder, to include depression and post-traumatic stress disorder, and whether the Veteran's son became permanently incapable of self-support prior to age eighteen are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 9, 2009, the evidence reflected normal range of lumbar spine motion.

2.  From November 9, 2009, the Veteran continues to have limitation of forward lumbar spine flexion due to degenerative joint disease; he has not been prescribed bed rest by a physician for relief of back pain due to degenerative disc disease.  

3.  Throughout the appeal period, the Veteran's left knee arthritis caused pain and limitation of function.  


CONCLUSIONS OF LAW

1.  A disability rating greater than 10 percent prior to November 9, 2009 and greater than 40 percent from November 9, 2009 for degenerative joint disease of the lumbar spine is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).

2.  A disability rating greater than 30 percent for degenerative joint disease of the left knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was fully satisfied in an October 2008 letter prior to the promulgation of the rating decision on appeal.  This letter informed him of his and VA's duty for obtaining evidence and of the evidence needed to establish disability ratings and an effective date.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of his claims.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, VA treatment records, and pertinent VA examination reports.  The examinations provided to the Veteran are adequate for the purposes of deciding the claims on appeal as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

With regard to the outstanding VA treatment records, the Board holds that a final decision is possible despite outstanding VA treatment records, as the most recent contained in his claims file are dated in 2012.  In this case, the resolution of these two appeals is essentially a matter of law.  Recent VA nursing home records, or indeed, any VA treatment records dated within the appeal period, could only be expected to buttress the findings reported in the available evidence that the Veteran is bedridden on account of Huntington's disease.  Because his range of motion is limited by Huntington's disease rather than by arthritis, as explained in greater detail below, further details as to his overall impairment could not support a higher disability rating for the Veteran.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.  

Standard of review

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Analysis

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating claims for increased ratings, VA must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

Under the provisions of Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, rather than added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  When the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe. 38 U.S.C.A. § 5110 ; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Degenerative joint disease of the lumbar spine, rated as 10  percent disabling prior to November 2009, and as 40 percent disabling subsequent to November 2009

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent disability rating reflects symptoms such as forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

The currently-assigned 40 percent disability rating is applied when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A higher disability rating is warranted only in the case of unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent).  The General Rating Formula specifies that the formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It additionally provides that any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.  Note (1):  For purposes of evaluation under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

In this case, it is undebatable that the Veteran fortunately does not have ankylosis affecting his spine.  Thus, the currently-assigned 40 percent disability rating is by law the highest schedular rating possible absent ankylosis, under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board notes, however, that for the period of time from September 2007 (one year prior to the filing of the claim for an increase) and November 2009 (the currently-assigned effective date for the 40 percent rating), the Veteran was not in receipt of the highest possible schedular rating, absent ankylosis.  Therefore, further analysis of this time period is warranted.  

The Veteran has been essentially wheelchair-bound and bedridden throughout the appeal period due to Huntington's disease which is his primary disability.  The medical evidence therefore must be interpreted in this light.  Although the record contains volumes of information about his deteriorating neurological condition, it contains very little about the condition of his lumbar spine and his lumbar spine functioning.  

The Veteran underwent a VA examination in December 2008.  He had tenderness in the paralumbar region, but no muscle spasm.  He had fully normal range of motion in the lumbar spine.  He did not have additional limitation after repetitive motion.  The examiner deemed that pain was the major functional impact.  There were no signs of intervertebral disc syndrome or neurological involvement related to the arthritis.  

An August 2009 X-ray study was interpreted as showing lower lumbar facet joint degenerative joint disease with moderate degenerative disc disease at the L4/L5 level.  The interpreting radiologist commented that these findings represented worsening arthritis changes.  

The report of a November 2009 private orthopedic evaluation reflects mild lower back pain.  The pain radiated to the lateral aspect of the right leg and lateral aspect of the left leg, with no precipitating factors.  The pain was relieved with rest and Aleve.  The Veteran had forward flexion only to 30 degrees.  The diagnosis was of degeneration and disc disease in the lumbar spine. 

It is this November 9, 2009 orthopedic evaluation upon which the RO based the increased rating of 40 percent for degenerative joint disease of the lumbar spine, as the report reflected limitation of forward flexion to 30 degrees, whereas the December 2008 examination report shows normal motion in every direction.  

Upon careful review, the Board is unable to identify any basis in the evidence of record prior to November 9, 2009, which would support a disability rating in excess of 10 percent.  As such, an increase is not warranted at any point during the appeal period.  The preponderance of the evidence is against a disability rating greater than 10 percent prior to November 9, 2009 and against a disability rating greater than 40 percent at any point after November 9, 2009.  

To the extent that the record reflects a single diagnostic impression of degenerative disc disease, the Board notes that his treatment records do not reflect incapacitating episodes due to disc disease as defined by VA's governing regulation.  Therefore a compensable rating on this basis is not warranted.

Degenerative joint disease of the left knee, currently rated as 30 percent disabling

Service connection for left knee arthritis has been in effect since the Veteran's discharge from service.  The current 30 percent disability rating was assigned in 2002 based upon medical evidence showing that extension of the left knee lacked 20 degrees of extension, and that there was pain on attempts for full extension.  

Since that time, as discussed above, the Veteran became wheelchair bound and bedridden due to Huntington's disease, and he has been wheelchair bound and bedridden throughout the period of time at issue here.    

During the December 2008 VA examination, the Veteran reported that he experienced pain in his left knee elicited by physical activity.  Upon clinical examination, there was crepitus in the knee.  Range of motion exercises revealed motion from 0 degrees to 140 degrees.  The joint function was additionally limited by pain after repetitive use, although there was no additional limitation in degree.  

X-ray studies in August 2009 were interpreted as showing worsening arthritis changes in the left knee, with arthritic narrowing of the medial compartment of the left knee from wear.  

During a June 2010 VA examination, the Veteran was noted to be bedbound and nonambulatory for other medical reasons.  Upon examination, the left knee showed bony enlargement and bony deformity.  There was crepitus on examination, and no ankylosis.  Range of motion from 10 to 70 degrees was measured passively, due to the underlying Huntington's disease.  Repetitive use was possible with no additional imitation of motion for each repetition.  Range of motion was not additionally limed by pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner noted the Veteran had subjective discomfort in the knee.  

The Veteran underwent another VA examination in January 2013.  The examiner noted that the Veteran continued to manifest signs of degenerative arthritis of the left knee, but that his Huntington's disease had progressed to the point where the Veteran had no voluntary movement of either lower extremity.  The examiner characterized the Veteran's range of left knee motion as from 0 degrees to 0 degrees, or in other words, no motion whatsoever.  Palpation of the knee produced tenderness, however.  The examiner specified that from a medical perspective the Veteran was wheelchair bound only due to his Huntington's disease, and not due to his left knee arthritis.  

Again, although the other evidence of record contains volumes of information about his deteriorating neurological condition, it contains very little about the condition of his left knee and his left knee function.  

Limitation of knee motion is rated utilizing the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides that limitation of flexion to 60 degrees is rated as noncompensable, limitation of flexion to 45 degrees is rated as 10 percent disabling, limitation of flexion to 30 degrees is rated as 20 percent disabling, and limitation of flexion to 15 degrees is rated as 30 percent disabling.  Diagnostic Code 5261 provides that limitation of extension to 5 degrees is rated as noncompensable, limitation of extension to 10 degrees is rated as 10 percent disabling, limitation of extension to 15 degrees is rated as 20 percent disabling, limitation of extension to 20 degrees is rated as 30 percent disabling, limitation of extension to 30 degrees is rated as 40 percent disabling, and limitation of extension to 45 degrees is rated as 50 percent disabling.  Plate II in 38 C.F.R. § 4.71 provides a pictorial depiction of knee flexion and extension between zero and 140 degrees.

In this situation, the Board finds that the best and most equitable representation of disability arising from the Veteran's left knee arthritis is to continue the 30 percent disability rating which is in effect.  Although all of the competent evidence of record shows that his Huntington's disease has overtaken his arthritis in terms of the impairment and functioning of his knees, reducing the rating to reflect that he no longer has functional impairment related to arthritis would hardly be equitable, as the situation cannot be fairly described as having improved.  Rather, the correct thing to do is to continue the rating which was previously in effect.  The preponderance of the evidence is against a disability rating greater than 30 percent for left knee arthritis, however.  


Extra-schedular consideration

In evaluating the Veteran's claims for higher disability ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's degenerative disease of the lumbar spine and the left knee with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above. 

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Consideration as to the collective and combined effect of all of the Veteran's service connected disabilities must be deferred until after the remand actions below have been accomplished.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


ORDER

A disability rating greater than 10 percent prior to November 9, 2009 and greater than 40 percent from November 9, 2009 for degenerative joint disease of the lumbar spine is denied.  

A disability rating greater than 30 percent for degenerative joint disease of the left knee is denied.


REMAND

Service connection claims

The Veteran contends that Huntington's disease and an acquired psychiatric disorder had their inception during or are otherwise related to his twenty years of military service.  

Initially, the Board observes that in a 2002 statement, the Veteran reported receiving all his medical care from the VA in Richmond, Virginia.  It is unclear when he initially sought VA medical care, but there are likely many years of VA treatment records available for review.  Especially as the record currently contains very little information as to the Veteran's mental and physical condition after service, any records showing his condition proximate to service could prove highly relevant to the Veteran's service connection claims.  In any case, any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

If the Veteran has received any private medical care for either of the disabilities at issue, he is hereby notified that he should inform the VA so that VA can assist him in obtaining records reflecting this medical care to support his appeal.

Huntington's disease is a hereditary disorder.  In some cases, service connection may be granted for such diseases, if the disease is initially manifested in or aggravated by service.  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  Such a determination is generally one requiring medical expertise.  In this case, the Veteran's service treatment records are negative for evidence of neurological deficit or a diagnosis of Huntington's disease.  Similarly, a VA examination conducted in June 1978, two months after the Veteran's discharge from service, is negative for any neurological disease.  

However, the record currently does not contain medical evidence showing when the Veteran initially developed Huntington's disease.  After the Veteran's VA medical treatment records have been obtained, along with any private medical records identified by the Veteran and/or his wife, a determination may be made as to whether there is any indication the Veteran's Huntington's disease may have had its initial manifestations during his twenty years of service, or whether the course of the disease was aggravated or accelerated during service.

Regarding the Veteran's claim for an acquired psychiatric disorder, the current medical evidence is to the effect that his diagnosed depression is related to/caused by his Huntington's disease.  However, the medical examiner who rendered this opinion did not have access to the Veteran's medical records after service.  Additionally, this opinion in itself raises a secondary service connection claim, so that if service connection for Huntington's disease were to be granted, a proximate causation claim for depression would have legal viability.  



The Veteran's son

The Veteran and his wife are concerned that their son cannot live independently, cannot earn a living, and is dependent upon them for all his needs.  They are particularly worried about what will happen to their son when they can no longer care for him.  They are requesting that he receive helpless child benefits from VA.

The term "child" for purposes of benefits under Title 38 of the United States Code is specifically defined.  For the purpose of claiming eligibility under Title 38 a "child" must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.315.

A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  38 C.F.R. § 3.356(a).

Rating decisions regarding whether a child is shown to be permanently incapable of self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  38 C.F.R. § 3.356(b).

The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her own support.  38 C.F.R. § 3.356(b)(1).

A child shown by proper evidence to have been permanently incapable of self-support prior to the age of 18 years may be so held at a later date, even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided that the cause of the incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment that was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability should not be considered as rebutting permanent incapacity for self-support otherwise established.  38 C.F.R. § 3.356(b)(2).

It should be borne in mind that employment of a child prior to or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of the disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting date or thereafter should not be considered a major factor in the determination to be made unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3).

The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b)(4).

In making this determination, the focus should be on the child's status on his or her 18th birthday.  For purposes of initially establishing "helpless child" status the child's condition subsequent to the 18th birthday is not for consideration.  If a finding is made that a child was permanently incapable of self-support as of his or her 18th birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis; i.e., whether there is improvement sufficient to render the claimant capable of self-support.  If the claimant is found to be capable of self-support at age 18, VA need go no farther.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

In this case, the evidence of record reflects that the Veteran's son had meningitis as an infant, went through school and graduated from the special education program.  Multiple credible statements are to the effect that he has always lived with his parents, that he requires the care of his mother, and that although he attempted to work, none of the positions lasted, due to the son's inability to use good judgment.  

Apparently in 2000, when the son was approximately thirty-nine years of age, he began to show symptoms of Huntington's disease, which also afflicts his father, the Veteran.  It appears that he was awarded Social Security disability benefits around this time.  What is unclear is his condition prior to the appearance of Huntington's disease and also his condition prior to his eighteenth birthday.  While it appears that Social Security disability benefits may have been awarded based upon the Huntington's disease, this fact does not preclude a finding that he was also incapable of self-support prior to his eighteenth birthday.  Although the Huntington's disease is hereditary, it appears the disease did not begin to afflict the Veteran's son until well after his eighteenth birthday.  The Social Security disability benefits are predicated upon different laws and regulations than the VA helpless child benefit.  For VA purposes, the critical question is whether the son was incapable of self-support prior to and at the time of his eighteenth birthday.  However, the evidence of record is currently inadequate to determine his condition at this critical time.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran since April 1978 at the McGuire VA Medical Center and all related facilities for inclusion in the claims file.

2.  After securing the necessary release, the RO should obtain the names and addresses of all medical care providers who treated the Veteran's son prior to his eighteenth birthday and request records and/or summaries of his condition and capabilities at that time.  Similarly, the RO should make a request for the son's school records prior to his eighteenth birthday and/or summaries of his condition and capabilities at that time.  

3.  After obtaining any necessary consent forms, including appropriate signatures, the RO should obtain from the Social Security Administration the records pertinent to the Veteran's son's claim for Social Security disability benefits as well as the medical and employment records relied upon concerning that claim.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


